UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6456


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DAMON DADE, a/k/a Johnny,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:99-cr-00425-JCC-1; 1:11-cv-00665-JCC)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Dade, Appellant Pro Se. Alison Lynn Anderson, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Damon Dade seeks to appeal the district court’s order

dismissing his 28 U.S.C.A. § 2255 (West Supp. 2013) motion as

successive and unauthorized.          The order is not appealable unless

a   circuit     justice       or     judge     issues       a     certificate     of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).               A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this       standard       by     demonstrating        that

reasonable     jurists     would     find     that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural        grounds,       the    prisoner      must

demonstrate    both    that    the    dispositive         procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Dade has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                       We

dispense     with   oral    argument     because      the       facts   and    legal




                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3